DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 and 02/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 6, 8, 11, 12, 13, and 15 recite “dynamic object”. The specification does not define what a dynamic object is. Based on [0022] of the specification, the Examiner has interpreted dynamic objects as 
Claims 8-15 recite “local object”. The specification does not define what a local object is. The Examiner interprets that local object information is information that is detected by the electronic devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (U.S Patent Publication No. 2018/0003512) in view of Oishi et al. (JP2016/143324; hereinafter “Oishi”).   

Regarding claim 1, Lynch teaches a map providing device mounted in a vehicle for providing map data to a plurality of electric components disposed in the vehicle, the device comprising (Lynch [0026] the map information/data may be provided, transmitted, stored, [0041] wherein the map data can be transmitted to a plurality of vehicle apparatuses): 
a communication unit to perform communication with the electric components and to receive an original map including a plurality of layers from a server (Lynch [0041] the update apparatus comprise means, such as the processor, communications interface, and the like, for providing map versions; [0027] the map versions may be versions of a map tile, layers of a map tile, differing versions, etc.) 
While Lynch does teach a relative degree in which the plurality of map versions match the results of the analysis of the sensors (electric component information) ([0043]), Lynch does not teach a processor to calculate reliability of electric component information, received from at least one of the electric components, using the electric component information and the original map, and perform a control related to the electric component information based on the reliability.
However, in the same field of endeavor, Oishi does teach a processor to calculate reliability of electric component information, received from at least one of the electric components, using the electric component information and the original map (Oishi [0023] a reliability evaluation unit evaluates reliability of the target detected by the detection unit, wherein the detection data is compared to the relative position of the candidate target estimated by the image distance estimation unit and the 
perform a control related to the electric component information based on the reliability (Oishi [0024] based on the detection result by the reliability evaluation unit, a driving operation (control) is performed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on information from the electric components, by doing so based on reliability, as taught by Oishi, for the purpose of improving detection performance by image recognition by evaluating reliability of a detection result (Oishi [0007]).

Regarding claim 2, the combination of Lynch and Oishi teaches the device of claim 1. Oishi further teaches wherein the processor generates a processed map from the original map using the electric component information when the reliability satisfies a preset condition, and controls the communication unit to provide the processed map to the electric components (Oishi [0037] the evaluation of the reliability is calculated using a magnitude of the deviation. If the reliability is evaluated high, the deviation is high, and if the reliability is evaluated low, then the deviation is larger; [0038] the object determination unit may determine that the evaluation value of reliability is equal to or greater than a prescribed value (preset condition), and [0039] the map data is appropriately updated based on the latest data acquired via an external computer network. When the object detection device detects a target or an intersection not described in the map data stored in the map database, the information is provided to the data center that manages the map information, and the map is updated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on 

Regarding claim 3, the combination of Lynch and Oishi teaches the device of claim 2. Oishi further teaches wherein the processor selects at least one of the original map and the electric component information based on the reliability, and generates the processed map using the selected information (Oishi [0038] the object determination unit may determine that the evaluation value of reliability is equal to or greater than a prescribed value (preset condition), and [0039] the map data is appropriately updated based on the latest data acquired via an external computer network. When the object detection device detects a target or an intersection not described in the map data stored in the map database, the information is provided to the data center that manages the map information, and the map is updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on information from the electric components, by doing so when the reliability satisfies a preset condition and generating a map using that information, as taught by Oishi, for the purpose of improving detection performance by image recognition by evaluating reliability of a detection result (Oishi [0007]).

Regarding claim 4, the combination of Lynch and Oishi teaches the device of claim 3, wherein information not selected by the processor of the original map and the electric component information is not included in the processed map (Lynch [0047] if it is determined that a version of the map is not the most preferred map version, the process may return to block to await another change, or proceed to generate another one or more changed map versions; [0054] if version A indicates a new lane starting 

Regarding claim 5, the combination of Lynch and Oishi teaches the device of claim 3, wherein the processor selects at least one of the plurality of layers included in the original map based on the electric component information, and wherein one or more layers of the plurality of layers not selected by the processor are excluded from the processed map (Lynch [0027] the map versions may be layers of a map tile, wherein the update apparatus may provide a map tile having one or more layers that correspond to changes in a link attribute, POI attribute, and more. The vehicle apparatus may use on-board sensor data to determine a preferred version of the map, which means the version not selected (version being a layer, as previously taught) is excluded from the map; [0047] if the version is not the preferred version, the process may return to block and await another change to generate a new version).  

Regarding claim 6, the combination of Lynch and Oishi teaches the device of claim 3, wherein the original map includes a plurality of dynamic objects to be sensed by at least one electric component (Lynch [0027] update apparatus may receive a change trigger that indicate a link attribute of a particular link, a link shape, and such, wherein [0029] the on-board sensor data may act as probe data and may be a change trigger; [0038] an example of changes in probe data may be indicative of a roundabout replacing traffic lights, which is a dynamic object; [0045] the response may comprise a short term change indicator, wherein the sensors may identify a construction sign, warning sign, etc., indicating a link that may be temporary/changing), 


Regarding claim 8, the combination of Lynch and Oishi teaches the device of claim 1, wherein the original map includes a plurality of dynamic objects to be sensed by at least one electric component, wherein the electric component information includes a plurality of local objects sensed by at least one electric component (Lynch [0027] update apparatus may receive a change trigger that indicate a link attribute of a particular link, a link shape, and such, wherein [0029] the on-board sensor data may act as probe data and may be a change trigger; [0038] an example of changes in probe data may be indicative of a roundabout replacing traffic lights, which is a dynamic object; [0039] the update apparatus may generate one or more change map versions by changing one or more link attributes, which would include local objects sensed by the electric component). 
Yet, Lynch does not teach wherein the processor calculates the reliability using the dynamic objects and the local objects.
However, in the same field of endeavor, Oishi does teach wherein the processor calculates the reliability using the dynamic objects and the local objects (Oishi [0037] the reliability evaluation unit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on information from the electric components by calculating the reliability using the dynamic and local objects, as taught by Oishi, for the purpose of improving detection performance by image recognition by evaluating reliability of a detection result (Oishi [0007]).

Regarding claim 9, the combination of Lynch and Oishi teaches the device of claim 8. Oishi further teaches wherein the processor modifies the original map using the local objects when the reliability satisfies a preset condition (Oishi [0038] the object determination unit may determine that the evaluation value of reliability is equal to or greater than a prescribed value (preset condition), and [0039] the map data is appropriately updated based on the latest data acquired via an external computer network. When the object detection device detects a target or an intersection not described in the map data stored in the map database, the information is provided to the data center that manages the map information, and the map is updated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on information from the electric components, by doing so when the reliability satisfies a preset condition, as taught by Oishi, for the purpose of improving detection performance by image recognition by evaluating reliability of a detection result (Oishi [0007]).

Regarding claim 11, the combination of Lynch and Oishi teaches the device of claim 9, wherein the processor classifies the dynamic objects into a first group including dynamic objects matching the 

Regarding claim 12, Lynch teaches the device of claim 8, wherein the processor controls the communication unit to transmit local object information related to one or more local objects to the server when there are the one or more local objects that do not match the dynamic objects among the local objects (Lynch [0043] the update apparatus may identify that each version differ by more than one link attribute, and identifies a relative degree to which the two or more map versions match the results of the analysis of on-board sensor information; [0048] the map databases may be updated to include the one or more difference between the versions, which would include the local objects that did not match, or differed; [0032] the update apparatus may be located remotely, and can be in communication with other networks and cloud) .  

Regarding claim 13, Lynch teaches the device of claim 12, wherein the processor controls the communication unit to transmit the local object information to another vehicle when there are the one or more local objects that do not match the dynamic objects among the local objects (Lynch [0043] the 

Regarding claim 14, the combination of Lynch and Oishi teaches the device of claim 12, wherein the local object information includes an image with the one or more local objects captured therein, and location information for guiding the one or more local objects (Lynch [0060] the vehicle apparatus and update apparatus may be embodied by or associate with a variety of computing devices, including a GPS system, a camera, phone, etc., which would provide and capture image information, as well as location information. The vehicle apparatus may also communicate with various sensors, such as cameras and radar sensors; [0053-0054] the roadway link and sensor information/data can be collected, captured, and measured, for example, the vehicle apparatus may use sensors to analyze the distance in which a new lane at an intersection starts).  

Regarding claim 15, Lynch teaches the device of claim 12, wherein the processor generates a predicted path that the vehicle is predicted to move or must move, and changes the predicted path to a new predicted path when there are the one or more local objects that do not match the dynamic objects among the local objects (Lynch [0041] the two or more map versions of a map tile may be provided to a plurality of vehicle apparatuses that are in the vicinity of the map tile or the particular link, for example, two or more map versions may be provided to a vehicle apparatus that is on-board a vehicle traveling a route or a predicted route that traverses the particular link; [0052] the two or more 

Regarding claim 16, Lynch teaches the device of claim 15, wherein the processor controls the communication unit to receive an original map for the new predicted path from the server when the predicted path is changed to the new predicted path (Lynch [0052] the different map versions may be similar but may comprise one or more links that are different. For example, Version A may indicate a link has 2 east bound lanes and 1 west bound lanes, while version B may indicate a link has 2 east bound lanes and 2 west bound lanes. The vehicle may following the predicted route that travels along the corresponding link; [0053-0054] the sensor data is collected, analyzed, and received, and the preferred map version (new predicted path) is selected accordingly).  

Regarding claim 18, the combination of Lynch and Oishi teaches the device of claim 17. Oishi further teaches wherein the processor controls the communication unit such that the electric component information is transmitted to the server when the reliability of the electric component information is higher than reliability of the original map (Oishi [0039] when the object detection device (electronic component information) detects a target not described in the map data stored in the map database (original map), the information is provided to the data center and the map is updated, wherein [0038] the object determination unit determines the object on the basis of the evaluation result of the reliability, in which the evaluation value of reliability is equal to or greater than the prescribed value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device of modifying the original map based on information from the electric components, by doing so when the reliability satisfies a preset condition, 

Regarding claim 19, the combination of Lynch and Oishi teaches the device of claim 18, wherein the processor controls the communication unit such that the original map is not transmitted to the electric components when the reliability of the electric component information is higher than the reliability of the original map (Lynch [0027] a stable map version may be a previous map version, which is a version from before a change trigger is received (original version). The update apparatus may generate a changed version of the map, with different layers and attributes; [0042] based on the analysis of the sensor data and the map version identifier, the update apparatus selects the version that most closely aligns with the sensor information (electronic component information), which means the original map is not transmitted, and instead the processed version is).  

Regarding claim 20, Lynch teaches the device of claim 1, wherein the electric components include an image sensor, and the electric component information includes sensing information sensed by the image sensor (Lynch [0033] the vehicle apparatus may comprise a processor and one or more sensors, including LiDARs and cameras (image sensors)).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Oishi, further in view of Oyaizu et al. (U.S Patent Publication No. 2018/2084260; hereinafter “Oyaizu”).

Regarding claim 7, the combination of Lynch and Oishi teaches the device of claim 1, and generating the processed map based on reliability. Yet, the combination of Lynch and Oishi does not teach wherein the electric component information includes first electric component information 
	However, in the same field of endeavor, Oyaizu does teach wherein the electric component information includes first electric component information received from a first electric component and second electric component information received from a second electric component (Oyaizu [0040-0041] the distance estimating apparatus has various sensors, such as a stereo camera, radar, and such, which would provide first and second electric component information), and 
wherein the processor calculates first reliability of the first electric component information and second reliability of the second electric component information, and gives different weights to the first electric component information and the second electric component information, respectively, in consideration of the first reliability and the second reliability, in generating the processed map (Oyaizu [0146] the weight calculating section calculates a weight on the first confidence level on the basis of the first confidence level, a second confidence level (weight) on of the object obtained by a second sensor in the imaging range; [0056] the weight calculating section calculates a weight on the data from the radar sensor and the stereo camera (first and second electronic component information)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch and Oishi’s invention of generating processed map based on reliability by calculating the reliability of each electric components based on different weights, as taught by Oyaizu, for the purpose of fusing data from multiple sensors during conditions in which the sensors may not be strong in order to improve the accuracy of the detection data Oyaizu[0002-0004]). 

Regarding claim 17, the combination of Lynch and Oishi teaches the device of claim 1. Yet, the combination of Lynch and Oishi does not teach wherein the processor determines whether or not to transmit the electric component information to the server based on the reliability of the electric component information. 
However, in the same field of endeavor, Oyaizu does teach wherein the processor determines whether or not to transmit the electric component information to the server based on the reliability of the electric component information ([Oyaizu [0065-0068] the stereo camera confidence level image may be identified, wherein images with dark or flat portions may result in a low confidence level (reliability). Incidentally, the stereo camera may be replaced with an ultrasonic sensor or laser radar, and the output from the alternative device may be used instead, which means the information is transmitted based on the confidence level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch and Oishi’s invention of generating processed map based on reliability by transmitting the electric component information based on the reliability, as taught by Oyaizu, for the purpose of fusing data from multiple sensors during conditions in which the sensors may not be strong in order to improve the accuracy of the detection data Oyaizu[0002-0004]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Oishi, further in view of Kudrynski et al. (U.S Patent Publication No. 2018/0202814; hereinafter “Kudrynski”).
Regarding claim 10, the combination of Lynch and Oishi teaches the device of claim 9. Yet, the combination of Lynch and Oishi does not teach wherein the processor moves at least one of a reference point and a reference axis of the original map using the local objects.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch and Oishi’s device of updating the map data by using a reference axis and points, as taught by Kudrynski, for the purpose of accurately comparing data from the sensed data with the vehicle position on the digital map (Kudrynski [0001]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ivanov et al. (U.S Patent Publication No. 2018/0023964) teaches a layer application that generates navigation-related data based on observations associated with vehicles. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665